 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
 4   Fax: (702)586-3023
     E-Mail: mbalaban@balaban-law.com
 5
     Attorney for Plaintiff
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11                                                )        CASE NO. 2:17-cv-00086-JAD-VCF
     ROLANDO LEZAMA,
                                                  )
12                                                )        STIPULATION AND ORDER CONTINUING
                                                  )        THE DATE THAT PLAINTIFF MUST FILE
13                                                )        THEIR RESPONSE TO DEFENDANT'S
                    Plaintiff,                    )        MOTION FOR ATTORNEYS’ FEES
14                                                )        [LR 7-1; LR IA 6-2]
           vs.                                    )
15                                                )        (First Request)
                                                  )
16   CLARK COUNTY, a political subdivision, and )
     municipality including its department, CLARK )
17
     COUNTY, DEPARTMENT OF AVIATION, )
                                                  )
18                                                )
                    Defendant.                    )
19                                                )
                                                  )
20                                                )
                                                  )
21
22           IT IS HEREBY STIPULATED AND AGREED by and between the parties' respective
23   counsels of record pursuant to LR 7-1 and LR IA 6-2 that Plaintiff’s opposition to Defendant
24   Clark County’s motion for attorneys’ fees filed on February 26, 2019, for which the opposition is
25   currently due on March 12, 2019, will be continued to March 19, 2019.
26           Said continuance is being stipulated to, to give Plaintiff an adequate opportunity to respond
27   to said motion given the other matters Plaintiff's counsel is involved in including preparing a
28



                                                       1
 1   response to a motion to compel and an ENE statement in another case. No previous continuances
 2   or extensions have been requested or granted as to the filing of Plaintiff's response to Defendant’s
 3   motion for attorneys’ fees.
 4
 5
     LAW OFFICES OF MICHAEL P.                              FISHER & PHILLIPS LLP
 6   BALABAN

 7
 8   /s/ Michael P. Balaban, Esq.                           /s/ Whitney J. Selert, Esq.
     Michael P. Balaban, Esq.                               Whitney J. Selert, Esq., Holly E. Walker, Esq.
 9   10726 Del Rudini Street                                300 S. Fourth Street, Suite 1500
     Las Vegas, NV 89141                                    Las Vegas, NV 89101
10   Attorney for Plaintiff                                 Attorney for Defendant
11   Dated: March 11, 2019                                  Dated: March 11, 2019
12
13
14                                                 IT IS SO ORDERED:

15
16                                                 UNITED
                                                   UNITED STATES
                                                           STATESDISTRICT  JUDGE
                                                                    DISTRICT     OR
                                                                             JUDGE
                                                   UNITED  STATES  MAGISTRATE
                                                   Dated: March 11, 2019.      JUDGE
17
18                                                 Dated:
19
20
21
22
23
24
25
26
27
28



                                                       2
